           Case 1:17-cv-08528-PGG Document 98 Filed 09/18/20 Page 1 of 1


                                                                                            9/18/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
THOR 680 MADISON AVE LLC,                                      :
                                                               :   ORDER
                                    Plaintiff,                 :
                                                               :   17-CV-8528 (PGG) (JLC)
                  -v-                                          :
                                                               :
QATAR LUXURY GROUP S.P.C., et al.,                             :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Order dated September 16, 2020 (Dkt. No. 96), Judge Gardephe referred

this case to me for settlement. The parties are directed to advise the Court within

30 days when they wish to schedule a settlement conference. The parties should do

so by filing a letter-motion on the docket that indicates at least three dates that are

mutually convenient for the parties. Alternatively, counsel are free to e-mail my

deputy clerk, David Tam, at David_Tam@nysd.uscourts.gov to find a mutually

convenient date for the parties and the Court. In light of the COVID-19 pandemic,

any settlement conference in the foreseeable future will likely be conducted

telephonically. Using the Court’s conference line system, the Court will begin the

settlement conference in joint session with all parties on the line before breaking

into private session and speaking to the parties individually, as the technology the

Court is using can facilitate breakout sessions with each side.

        SO ORDERED.

Dated: September 18, 2020
      New York, New York
